         Case 1:18-cv-09196-GHW Document 1 Filed 10/08/18 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

___________________________________________

ZPots LLC

       Plaintiff
                                                               COMPLAINT
                 versus

Home Essentials & Beyond, Inc.

       Defendant

_______________________________________

Plaintiff ZPots LLC, by counsel Paul C. Rapp, Esq. allege as follows:



1. This is an action for trade mark and trade dress infringement and for unfair trade

    practices.

2. Plaintiff ZPots LLC. is a Vermont limited liability company with a principal place of

    business in Brookline, VT. Plaintiff is in the business of creating, marketing, and

    selling original works of pottery.

3. Defendant Home Essentials & Beyond, Inc. is a New York corporation with a princi-

    pal place of business in Edison, NJ.

4. This Court has jurisdiction over this matter pursuant to 28 USC 1338 because this

    action arises under the federal Lanham Act and also pursuant to 28 USC 1332 be-

    cause the parties are domiciled in different states and the amount at issue is likely

    exceeds $75,000.




1
         Case 1:18-cv-09196-GHW Document 1 Filed 10/08/18 Page 2 of 4



5. Venue is proper in this judicial district because the Defendant is a New York corpora-

    tion and maintains a place of business in Manhattan.

6. Plaintiff has, since 2006, manufactured, marketed and sold distinctive ceramic mugs

    inscribed with hand-written messages, including “A Cup of Love”, “A Cup of Joy”, A

    Cup of Happy”, “A Cup of Beautiful’, and “A Cup of Happy”. Plaintiff has sold thou-

    sands of these mugs from its store in Vermont, through hundreds of retail stores

    across the country, and through online and paper catalog retailers such as The

    Sundance Catalog, Artful Home, and Uncommon Goods. The mugs have been fea-

    tured in local, regional, and national media, including Oprah Winfrey’s “O Magazine.”

7. Because of these extensive sales and catalog exposure Plaintiff’s mugs have ac-

    quired secondary meaning and inherent distinctiveness in the United States market-

    place.

8. Plaintiff is the owner of United States Trademark registrations 5243192 and

    5243191 for “A Cup of Peace” and “A Cup of Love” respectively, for “cups and mugs;

    Coffee cups, tea cups and mugs.”

9. Plaintiff has recently discovered that Defendant Home Essentials & Beyond has

    been selling knock-off mass-produced low quality versions of Plaintiff’s distinctive

    mugs. Defendant bought one of Plaintiff’s mugs and made a cast of it, and used

    that cast to mass-produce the knock-off mugs. One of Plaintiff’s potter’s thumb in-

    dentations is visible on Defendant’s knock-off mugs.

10. Defendant Home Essentials & Beyond further incorporated Plaintiff’s “A Cup of…”

    motif, copying Plaintiff’s artist’s handwriting and style, in knock-off mugs using the




2
         Case 1:18-cv-09196-GHW Document 1 Filed 10/08/18 Page 3 of 4



    phrases “A Cup of Hope”, “A Cup of Love”, “A Cup of Beauty” and “A Cup of Happi-

    ness”.

11. Defendant Home Essentials & Beyond knock-off mugs are identical in the size and

    shape of the mugs, in the imperfections in the bodies of the mugs, in the glaze col-

    ors and texture, and in the handwriting style, placement, and embellishment of the

    words “A Cup of (Hope, Love, Beauty, Happiness) on the mugs (See exhibit to

    Complaint. Plaintiff’s mug is on the left; Defendant’s mug is on the right). The over-

    all image of the mugs is identical. Defendant Home Essentials & Beyond further

    mimics Plaintiff’s marketing of a series of “A Cup of…” cups.

12. Defendant’s actions in pirating Plaintiff’s mugs was intentional and in blatant disre-

    gard of Plaintiff’s intellectual property rights.

13. Defendant Home Essentials & Beyond has sold the knock-off mugs on a wholesale

    basis to retailers at its showroom locations, (including at its showroom in

    Manhattan), via catalogs, and at trade shows.

14. By selling to retailers, Defendant Home Essentials & Beyond is putting its knock-off

    mugs into the exact channels of trade utilized by Plaintiff in Plaintiff’s marketing and

    sales of its original “A Cup of” mugs.

CLAIM ONE

15. Plaintiff realleges paragraphs 1 through 14.

16. Defendants’ actions in copying, marketing and selling knock-offs of Plaintiff’s “Cup

    of” mugs constitutes trademark infringement of Plaintiff’s registered trademarks

    pursuant to 15 USC 1114 et seq.

CLAIM TWO


3
         Case 1:18-cv-09196-GHW Document 1 Filed 10/08/18 Page 4 of 4



17. Plaintiff realleges paragraphs 1 through 16.

18. Defendant’s actions in manufacturing, marketing and selling knock-offs of Plaintiff’s

“A Cup of” mugs constitutes trade dress infringement pursuant to 15 USC 1125.

CLAIM THREE

19. Plaintiff realleges paragraphs 1 through 18.

20. Defendant’s actions in copying, manufacturing, marketing and selling knock-offs of

Plaintiff’s “Cup of” mugs constitute unfair trade practices pursuant to NY General Busi-

ness Law 349.

Therefore, Plaintiff is entitled to an accounting of all profits garnered by Defendant’s

sales of the knock-off mugs, treble damages, costs and attorneys fees, injunctive relief

in the form of an order barring Defendants from continuing to manufacture, market, and

sell knock-offs of Plaintiff’s “A Cup of” mugs, and an order providing for the recall of all

infringing cups from retailers and the destruction of all infringing goods.

October 8, 2018



/s/ Paul C. Rapp, Esq.
Paul C Rapp, Esq. (PR7987)
Attorney for Plaintiff ZCups LLC
PO Box 366
Monterey, MA 01245

413.553.3189
paul@paulrapp.com




4
